DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-20 are pending and have been examined in this application. 
This communication is the first action on the merits.
As of the date of this action, an information disclosure statement (IDS) has been filed on 3/3/2020 and reviewed by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 states “configured to define the continuous airfoil shape with the forward wing segment and the rear wing segment when the wing assembly is oriented among the plurality of pitched thrust configurations”, however when the front and rear wing segments are in the plurality of pitched configurations they do not form a continuous airfoil shape, instead the continuous airfoil shape is 
Claim 18 recites the limitation "each additional rear wing segment" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  The examiner believes that claim 18 is supposed to be dependent on claim 17 which would correct this issue, but it is currently dependent on claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-16, and 20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Taylor (US #3,666,209).
Regarding claim 1, Taylor teaches an aircraft comprising: an airframe (11) comprising a wing assembly (13) that includes a forward wing segment (14) and a rear wing segment (15), wherein the forward wing segment is positioned within the airframe forward of at least a portion of the rear wing segment (13, 14 and 15 as seen in figure 1), and wherein the wing assembly is configured to be (14b, and 15b as seen in figure 2); and (ii) a plurality of pitched thrust configurations in which the forward wing segment and at least the portion of the rear wing segment are spaced apart (14b, and 15b as seen in figure 4); wherein the forward wing segment is pivotally coupled within the airframe and configured to be selectively tilted among a plurality of forward wing segment tilt positions (14b as seen in figures 2, and 4, as can be seen in the figures the forward wing portion is pivoted from a horizontal position to a vertical position), wherein the plurality of forward wing segment tilt positions comprises a forward wing segment forward thrust position (14b as seen in figure 2) and a plurality of forward wing segment pitched positions (14b as seen in figures 2, and 4, as can be seen in the figures the forward wing portion is pivoted from a horizontal position to a vertical position), wherein the forward wing segment forward thrust position corresponds to the forward thrust configuration of the wing assembly (14b as seen in figure 2) and the plurality of forward wing segment pitched positions corresponds to the plurality of pitched thrust configurations of the wing assembly (14b as seen in figure 4).
Regarding claim 2, Taylor teaches the aircraft of claim 1, wherein the forward wing segment defines a forward wing segment airfoil when the wing assembly is among the plurality of pitched thrust configurations (14b as seen in figure 4).
Regarding claim 3, Taylor teaches the aircraft of claim 2, wherein the rear wing segment defines a rear wing segment airfoil when the wing assembly is among the plurality of pitched thrust configurations (15b as seen in figure 4), and wherein the forward wing segment airfoil and the rear wing segment airfoil define discrete airfoil shapes when the wing assembly is among the plurality of pitched thrust configurations (14b, and 15b as seen in figure 4).
Regarding claim 4, Taylor teaches the aircraft of claim 3, wherein the forward wing segment airfoil and the rear wing segment airfoil are configured to induce lift in the aircraft (14b, and 15b as seen in figures 2, and 4, as can be seen the front and rear segments are airfoil shaped which will inherently generate lift).
Regarding claim 5, Taylor teaches the aircraft claim 1, wherein the rear wing segment is pivotally coupled within the airframe and configured to be selectively tilted among a plurality of rear wing segment tilt positions (15b as seen in figure 7), wherein the plurality of rear wing segment tilt positions comprises a rear wing segment forward thrust position (15b as seen in figure 2) and a plurality of rear wing segment pitched positions (15b as seen in figure 7), wherein the rear wing segment forward thrust position corresponds to the forward thrust configuration of the wing assembly (14b and 15b as seen in figure 2) and the plurality of rear wing segment pitched positions corresponds to the plurality of pitched thrust configurations of the wing assembly (14b and 15b as seen in figure 4).
Regarding claim 7, Taylor teaches the aircraft of claim 5, wherein when the forward wing segment is tilted among the plurality of forward wing segment pitched positions (14 as seen in figure 1) and the rear wing segment is tilted among the plurality of rear wing segment tilt positions (15 as seen in figure 1), the forward wing segment and the rear wing segment define a passage volume therebetween (14, and 15 as seen in figure 1, and 29).
Regarding claim 8, Taylor teaches the aircraft of claim 7, wherein the aircraft comprises one or more propulsion units (16) that are operatively coupled to the forward wing segment (14, and 16 as seen in figure 1), and wherein the passage volume is configured to channel slipstreams generated by the one or more propulsion units (14, 15, and 16 as seen in figure 1).
Regarding claim 9, Taylor teaches the aircraft of claim 7, wherein the passage volume is configured to direct airflow across an upper surface of the forward wing segment (14, and 15 as seen in figure 1) and prevent airflow separation from the upper surface of the forward wing segment (14, and 15 as seen in figure 1)
Regarding claim 10, Taylor teaches the aircraft of claim 1, wherein a trailing edge region of the forward wing segment and a leading edge region of the rear wing segment overlap when the wing assembly is in the forward thrust configuration (14b, and 15b as seen in figure 6).
Regarding claim 11, Taylor teaches the aircraft of claim 1, wherein a trailing edge region of the forward wing segment is positioned proximate to a leading edge region of the rear wing segment when the wing assembly is in the forward thrust configuration (14b, and 15b as seen in figure 6).
Regarding claim 12, Taylor teaches the aircraft of claim 1, wherein the wing assembly comprises one or more transition panels (26) that are configured to form one or more smooth transition surfaces between the rear wing segment and the forward wing segment when the wing assembly is in the forward thrust configuration (14b, 15b, and 26 as seen in figure 6).
Regarding claim 13, Taylor teaches the aircraft of claim 12, wherein the one or more transition panels are configured to be selectively and operatively retracted from operative contact with the rear wing segment when the wing assembly is selectively transitioned from the forward thrust configuration to among the plurality of pitched thrust configurations (14b, 15b, and 26 as seen in figure 7, and Column 2, lines 68-70), and wherein the one or more transition panels are configured to be selectively and operatively extended to operatively contact the rear wing segment when the wing assembly is selectively and operatively transitioned to the forward thrust configuration from among the plurality of pitched thrust configurations (14b, 15b, and 26 as seen in figure 6, and Column 2, lines 68-70).
Regarding claim 14, Taylor teaches the aircraft of claim 1, wherein the aircraft further comprises one or more propulsion units operatively coupled to the airframe (14b, and 16b as seen in figure 2) that are configured to supply thrust to the aircraft when the wing assembly is in the forward thrust configuration (14b, and 16b as seen in figure 2) and when the wing assembly is among the plurality of pitched thrust configurations (14b, and 16b as seen in figure 4)
Regarding claim 15, Taylor teaches the aircraft of claim 14, wherein the one or more propulsion units are operatively coupled to the forward wing segment (14b, and 16b as seen in figure 2), wherein the one or more propulsion units are configured to be tilted with the forward wing segment among the plurality of forward wing segment tilt positions (14b, and 16b as seen in figures 2, and 4), and wherein the one or more propulsion units are configured to supply thrust to the aircraft along a plurality of thrust vectors that correspond to the plurality of forward wing segment tilt positions (14b, and 16b as seen in figures 2, and 4).
Regarding claim 16, Taylor teaches the aircraft of claim 1, wherein the wing assembly defines a frontal area when the wing assembly is among the plurality of pitched thrust configurations (14b, and 15b as seen in figure 4), wherein the frontal area of the wing assembly is smaller than a sum of frontal areas defined by the forward wing segment and the rear wing segment (14b, and 15b as seen in figure 4).
Regarding claim 20, Taylor teaches a method of operating an aircraft that comprises a wing assembly having a forward wing segment (14) and a rear wing segment (15), the method comprising: controlling elevation of the aircraft by controlling vectored thrust induced in the aircraft by one or more propulsion units (14b and 16b as seen in figures 2, and 4); and transitioning the aircraft to a cruise configuration by: (i) selectively tilting the forward wing segment from a forward wing segment pitched position to a forward wing segment forward thrust position in which the forward wing segment and the rear wing segment define a continuous airfoil shape (14b, and 15b as seen in figure 2); and (ii) supplying thrust to the aircraft with the one or more propulsion units in a forward thrust vector that corresponds to the forward wing segment forward thrust position (14b and 16b as seen in figure 2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (US #3,666,209) in view of Rose (US #2,077,070).
Regarding claim 6, Taylor teaches the aircraft of claim 5, wherein the aircraft comprises one or more tilt mechanisms (Column 2, lines 25-30), and wherein the one or more tilt mechanisms are configured to tilt the forward wing segment among the plurality of forward wing segment tilt positions (Column 2, lines 25-30) and the rear wing segment among the plurality of rear wing segment tilt positions (Column 2, lines 25-30).  But, Taylor does not teach that the forward and rear wing segments are tilted in unison.
However, Rose does teach that the forward and rear wing segments are tilted in unison (11, 12, and 45 as seen in figure 2, and Page 4, column 2, lines 53-75).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the wing segments move in unison because Taylor and Rose are both aircrafts with multi-segmented wings that can pivot.  The motivation for having the wing segments move in unison is that it helps to reduce the transition period which causes unsteady and unpredictable aerodynamic effects.
Regarding claim 17, Taylor teaches aircraft of claim 1, but Taylor does not teach that the wing assembly further comprises one or more additional rear wing segments that are positioned within the wing assembly rearwardly of the rear wing segment, and wherein the one or more additional rear wing (13) that are positioned within the wing assembly rearwardly of the rear wing segment (12, and 13 as seen in figure 2), and wherein the one or more additional rear wing segments are configured to define the continuous airfoil shape with the forward wing segment and the rear wing segment when the wing assembly is oriented among the plurality of pitched thrust configurations (11, 12, and 13 as seen in figure 4).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a third wing segment located behind the rear segment to form a continuous airfoil shape because Taylor and Rose are both aircrafts with multi-segmented wings that can pivot.  The motivation for having a third wing segment located behind the rear segment to form a continuous airfoil shape is that it provides additional control for the system by creating more flow paths when desired while maintaining a lift generating structure during forward flight.
Regarding claim 18, Taylor teaches the aircraft of claim 1, but does not teach that each additional rear wing segment is configured to be selectively tilted among a plurality of additional rear wing segment tilt positions, wherein the plurality of additional rear wing segment tilt positions comprises an additional rear wing segment forward thrust position that corresponds to the forward thrust configuration of the wing assembly and a plurality of additional rear wing segment pitched thrust positions that correspond to the plurality of pitched thrust configurations of the wing assembly.  However, Rose does teach that each additional rear wing segment is configured to be selectively tilted among a plurality of additional rear wing segment tilt positions (13 as seen in figures 2, and 3), wherein the plurality of additional rear wing segment tilt positions comprises an additional rear wing segment forward thrust position that corresponds to the forward thrust configuration of the wing assembly (11, 12, and 13 as seen in figure 2) and a plurality of additional rear wing segment pitched thrust positions that correspond to the plurality of pitched thrust configurations of the wing assembly (11, 12, and 13 as seen in figure 3).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the additional wing segment move between a forward flight position and a plurality of pitched positions with the other segments because Taylor and Rose are both aircrafts with multi-segmented wings that can pivot.  The motivation for having the additional wing segment move between a forward flight position and a plurality of pitched positions with the other segments is that it allows the system to work in unison to help minimize unsteady and erratic flow over the wing.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor (US #3,666,209) in view of Shenk (US #6,659,394).
Regarding claim 19, Taylor teaches an aircraft comprising: an airframe (11) comprising a wing assembly (13) that includes a forward wing segment (14) and a rear wing segment (15), wherein the forward wing segment is positioned within the airframe forward of at least a portion of the rear wing segment (13, 14 and 15 as seen in figure 1), and wherein the wing assembly is configured to be selectively transitioned among: (i) a forward thrust configuration in which the forward wing segment and the rear wing segment define a continuous airfoil shape (14b, and 15b as seen in figure 2); and (ii) a plurality of pitched thrust configurations in which the forward wing segment and at least the portion of the rear wing segment are spaced apart (14b, and 15b as seen in figure 4) and the forward wing segment and the rear wing segment define discrete airfoil shapes (14b, and 15b as seen in figure 4); wherein the forward wing segment is pivotally coupled within the airframe and configured to be selectively tilted among a plurality of forward wing segment tilt positions (14b as seen in figures 2, and 4, as can be seen in the figures the forward wing portion is pivoted from a horizontal position to a vertical position), wherein the plurality of forward wing segment tilt positions comprises a forward wing segment forward thrust position (14b as seen in figure 2) and a plurality of forward wing segment (14b as seen in figures 2, and 4, as can be seen in the figures the forward wing portion is pivoted from a horizontal position to a vertical position), wherein the forward wing segment forward thrust position corresponds to the forward thrust configuration of the wing assembly (14b as seen in figure 2) and the plurality of forward wing segment pitched positions corresponds to the plurality of pitched thrust configurations of the wing assembly (14b as seen in figure 4); wherein the rear wing segment is pivotally coupled within the airframe and configured to be selectively tilted among a plurality of rear wing segment tilt positions (15b as seen in figure 7), wherein the plurality of rear wing segment tilt positions comprises a rear wing segment forward thrust position (15b as seen in figure 2) and a plurality of rear wing segment pitched positions (15b as seen in figure 7), wherein the rear wing segment forward thrust position corresponds to the forward thrust configuration of the wing assembly (14b and 15b as seen in figure 2) and the plurality of rear wing segment pitched positions corresponds to the plurality of pitched thrust configurations of the wing assembly (14b and 15b as seen in figure 4); and6919-1504-US-NP a propulsion units (16) operatively coupled to the forward wing segment (14, and 16 as seen in figure 1) that are configured to supply thrust to the aircraft when the wing assembly is in the forward thrust configuration (14b, and 16b as seen in figure 2) and when the wing assembly is among the plurality of pitched thrust configurations (14b, and 16b as seen in figure 4), wherein the propulsion units are configured to be tilted with the forward wing segment among the plurality of forward wing segment tilt positions (14b, and 16b as seen in figures 2, and 4), and wherein the plurality of propulsion units are configured to supply thrust to the aircraft along a plurality of thrust vectors that correspond to the plurality of forward wing segment tilt positions (14b, and 16b as seen in figures 2, and 4).  But, Taylor does not teach that there are a plurality of propulsion units coupled to the forward wing segment.
However, Shenk does teach that there are a plurality of propulsion units coupled to the forward wing segment (22, and 54 as seen in figure 1).  It would have been obvious to one skilled in the art 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LAWRENCE GMOSER whose telephone number is (571)270-5083. The examiner can normally be reached Mon - Thu 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.L.G./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647